In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
SHARON BOSCO,            *                           No. 13-916V
                         *
             Petitioner, *                           Special Master Christian J. Moran
                         *
                         *                           Filed: March 12, 2015
v.                       *
                         *                           Attorneys’ fees and costs; award in
SECRETARY OF HEALTH      *                           the amount to which respondent does
AND HUMAN SERVICES,      *                           not object.
                         *
             Respondent. *
******************** *

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
Petitioner;
Lisa A. Watts, U. S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

      Petitioner Sharon Bosco filed a motion for attorneys’ fees and costs on
March 5, 2015. On March 11, 2015, respondent filed a status report to indicate she
has no objection to the amount requested. The Court awards the amount to which
respondent does not object.

       On November 21, 2013, Sharon Bosco filed a petition for compensation
alleging that the measles, mumps, and rubella (“MMR”) vaccine, which she
received on March 24, 2011, caused her to suffer from sensorineural hearing loss
(“SNHL”). Petitioner received compensation based upon the parties’ stipulation.


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
Decision, filed October 22, 2014. Because petitioner received compensation, she
is entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

        Petitioner seeks a total of $13,192.30 in attorneys’ fees and $5,939.90 in
attorneys’ costs for her counsel. In compliance with General Order No. 9,
petitioner has filed a statement indicating that she incurred no out-of-pocket
litigation expenses while pursuing this claim. Respondent has no objection to the
amount requested for attorneys’ fees and costs.

      After reviewing the request, the Court awards the following:

      A lump sum of $19,132.20 in the form of a check made payable to
      petitioner and petitioner’s attorney, Ronald Homer for attorneys’
      fees and other litigation costs available under 42 U.S.C. § 300aa-
      15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6360.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2